                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
EXXON MOBIL CORPORATION,             )       Civil Action No.: 19-1277 (APM)
                                     )
                  Plaintiff,         )
                                     )
v.                                   )
                                     )
CORPORACIÓN CIMEX, S.A., AND         )
UNIÓN CUBA-PETRÓLEO,                 )
                                     )
                  Defendants.        )
____________________________________)


   DEFENDANTS CORPORACIÓN CIMEX, S.A., AND UNIÓN CUBA-PETRÓLEO’s
              CONSENT MOTION FOR EXTENSION OF TIME

       Defendants CORPORACIÓN CIMEX, S.A. (“CIMEX”) and UNIÓN CUBA-

PETRÓLEO (“CUPET”) move, pursuant to Fed. R. Civ. P. 6(b)(1), for an Order setting March

11, 2020 as the time for Defendants to answer or move with respect to the First Amended

Complaint; and providing that, if Defendants’ response to the First Amended Complaint is by

way of a motion, Plaintiff, Exxon Mobil Corporation, shall file its opposition within sixty (60)

days from the filing date of Defendants’ motion and that Defendants shall file their reply thereto

within thirty (30) days of the filing date of Plaintiff’s opposition.

       This motion is made in light of the new and additional issues of fact and law raised for

the first time by the First Amended Complaint, filed by Plaintiff on November 12, 2019. The

previously established due date for answering or moving with respect to the First Amended

Complaint was proposed by Defendants to Plaintiff and set by the Court before Defendants’

opportunity to examine Plaintiff’s First Amended Complaint, which was filed thereafter.

       Counsel for Plaintiff has authorized the undersigned to represent that Plaintiff consents to



                                                   1
the Court’s granting this motion.

        In support of this motion, Defendants respectfully state as follows:

        1.     This action was commenced by the filing of the Complaint on May 2, 2019.

        2.     On August 2, 2019, Defendants filed a consent motion to set October 8, 2019 as

their time to answer or move with respect to the Complaint. In order to moot issues as to whether

service was effective, the Parties agreed to this due date and Defendants waived any objection to

service. The consent motion also proposed a due date for Plaintiff’s opposition, if Defendants

responded by way of a motion to dismiss, of thirty (30) days from the filing of Defendants’

motion, and a due date for Defendants’ reply, if any, of fourteen (14) days from the filing of

Plaintiff’s opposition. The Court granted that motion on August 5, 2019.

        3.     On October 8, 2019, Defendants filed a motion to dismiss the Complaint.

        4.     On October 25, 2019, Plaintiff filed a consent motion to extend its time to file an

amended complaint—then due October 29, 2019—until November 12, 2019. The consent motion

also proposed setting January 17, 2020 as the date by which Defendants must answer or move

with respect to the First Amended Complaint. The consent motion further proposed a due date

for Plaintiff’s opposition, if Defendants responded by way of a motion to dismiss, of thirty (30)

days from the filing of Defendants’ motion, and a due date for Defendants’ reply, if any, of thirty

(30) days from the filing of Plaintiff’s opposition. The Court granted that motion on October 25,

2019.

        5.     On November 12, 2019, Plaintiff filed the First Amended Complaint.

        6.     Defendants seek additional time to answer or move for the following reasons. The

First Amended Complaint raises several issues of fact and law for the first time. These include,

without limitation, those raised by the First Amended Complaint’s invocation of the Foreign



                                                 2
Sovereign Immunities Act (FSIA)’s “expropriation” exception to immunity, 28 U.S.C.

§ 1605(a)(3), as a basis for subject-matter jurisdiction for the first time. This raises new factual

issues that require investigation, evaluation, and possibly the development and submission of

evidence. Assertion of the “expropriation exception” also raises new legal issues under the FSIA

and, in connection therewith, issues of customary international law as well as issues of Cuban

law. Even apart from its invocation of the FSIA’s “expropriation” exception, the First Amended

Complaint includes numerous factual allegations not made in the initial Complaint, and raises

additional legal issues, all of which likewise require careful investigation and consideration.

        While there no doubt will be some overlap, the work that will be required to respond to

the First Amended Complaint is compounded by the fact that there are two Defendants in this

action, against whom separate allegations are made in substantial part. Moreover, Defendants

are located abroad, and extensive translation of materials will be necessary for the consideration

and presentation of Defendants’ response.

       For the foregoing reasons, Defendants move for the entry of an Order, with Plaintiff’s

consent, setting March 11, 2020 as the date by which they must answer or move with respect to

the First Amended Complaint; and providing that Plaintiff shall file its opposition thereto within

sixty (60) days of the filing date of Defendant’s motion and Defendants shall file their reply

thereto within thirty (30) days of the filing date of Plaintiff’s opposition. A proposed order is

attached.


Dated: December 12, 2019                       Respectfully submitted,

                                                 /s/ Michael Krinsky
                                               Michael Krinsky (USDC, DC #NY0302)
                                               Lindsey Frank (USDC, DC #NY0301)
                                               RABINOWITZ, BOUDIN, STANDARD,
                                               KRINSKY & LIEBERMAN, P.C.


                                                  3
14 Wall Street, Suite 3002
New York, New York 10005
(212) 254-1111
mkrinsky@rbskl.com
lfrank@rbskl.com

Counsel for Defendants




  4
                                 CERTIFICATE OF SERVICE

       This is to certify that the foregoing Consent Motion for Extension of Time was

electronically filed with the Clerk of Court using the CM/ECF system that will automatically

send email notification of such filing to the following attorneys(s) of record:


Steven K. Davidson (DC Bar #407137)
sdavidson@steptoe.com
Michael J. Baratz (DC Bar #480607)
mbaratz@steptoe.com
Jared R. Butcher (DC Bar #986287)
jbutcher@steptoe.com
STEPTOE & JOHNSON LLP
1330 Connecticut Ave NW
Washington, DC 20036
Telephone: 202-429-3000
Facsimile: 202-429-3902
(via CM/ECF)



This [_] day of December, 2019



                                                      /s/ Michael Krinsky
                                                      Michael Krinsky




                                                 5
